Exhibit 10.1


AMENDMENT TO
EMPLOYMENT AGREEMENT


This Amendment (the “Amendment”) is entered into as of May 1, 2009 (the
“Effective Date”), between Martin J. Driscoll (“Executive”) and Javelin
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and amends the
Employment Agreement dated March 3, 2008 by and between the Company and the
Executive (the “Agreement”).


WHEREAS, the parties to this Amendment desire to amend the Agreement to
implement changes to the executive compensation structure of the Company:


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties agree as follows:


Compensation


1.   Section 5(a) of the Agreement is amended to by replacing “Four Hundred
Fifty Thousand Dollars ($450,000)” with “Three Hundred Thousand Dollars
($300,000).”
 
2.   The Executive shall not be entitled to receive the Performance Cash Bonus
as provided for in paragraph 5(b) of the Agreement.


Section 409A


3.   Section 9(d) is amended by adding the following after “shall mean”:


the following, provided that, the Executive must notify the Company of the
existence of a Good Reason within 90 days of the initial event giving rise to
such Good Reason, and the Company shall have 30 days from the date of such
notice to cure and remediate such condition, if curable or remediable, and
thereby eliminate the Good Reason:
 
4.   Section 11(m) is deleted in its entirety and replaced with the following:


This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code (the “Code”), to the extent applicable, and the
Agreement shall be interpreted in accordance with such
requirements.  Notwithstanding any other provisions of this Agreement to the
contrary, any payment or benefits otherwise due to the Executive upon the
Executive’s termination from employment with the Company shall not be made until
and unless such termination from employment constitutes a “Separation from
Service”, as such term is defined under Section 409A of the Code.  The preceding
provision shall have no effect on payments or benefits otherwise due or payable
under this Agreement to the Executive or on the Executive’s behalf, which are
not on account of the Executive’s termination from employment with the Company,
including as a result of the Executive’s death.  Furthermore, if the Company
reasonably determines that the Executive is a “Specified Employee” as defined by
Section 409A of the Code, upon termination of Executive’s employment for any
reason other than death (whether by resignation or otherwise), no payment or
benefit may be paid to the Executive earlier than six months after the date of
termination of Executive’s employment if such payment would violate Section 409A
of the Code and the regulations issued thereunder, and payment shall be made on
the date that is six months and one day after the termination of Executive’s
employment. Each payment made under this Agreement shall be designated as a
“separate payment” for purposes of Section 409A of the Code.
 
 
1

--------------------------------------------------------------------------------

 

Compensation Upon Termination


5.   Section 10(c) is amended by deleting “(ii) pay the Executive 100% of
Executive’s annual Performance Cash Bonus” and renumbering “(iii)” to “(ii)” and
“(iv)” to “(iii)”. Furthermore, a new sentence is inserted as the last sentence
in the subsection, which shall read as follows:


Notwithstanding anything in the Agreement to the contrary, for purposes of this
Section 10(c), Base Salary shall mean a Base Salary of Four Hundred Fifty
Thousand Dollars ($450,000) per year.


6.   Section 10(d) is amended by deleting “(ii) pay the Executive 100% of the
Target Performance Cash Bonus or other Bonus he would have earned had he been
employed for twelve (12) months from the date upon which such termination
occurs,” and renumbering “(iii)” to “(ii)” and “(iv)” to “(iii)”. Furthermore, a
new sentence is inserted as the last sentence in the subsection, which shall
read as follows:


Notwithstanding anything in the Agreement to the contrary, for purposes of this
Section 10(d), Base Salary shall mean a Base Salary of Four Hundred Fifty
Thousand Dollars ($450,000) per year.


Additional Awards


7.   As consideration for Executive’s agreement herein to a reduction in Base
Salary and elimination of Performance Cash Bonus, implemented pursuant to this
amendment and as part of the Company’s executive compensation restructuring, the
Company immediately will grant to Executive: (i) 119,048 deferred stock units,
which are intended to vest in 12 equal monthly installments from June 1, 2009 to
May 1, 2010, and (ii) 119,885 performance options, which are intended to vest on
February 28, 2010, contingent upon FDA acceptance of the Dyloject NDA filing on
or before February 28, 2010. The award of the deferred stock units will be
subject to the terms of their grant agreement, notwithstanding anything
contained herein.  In the event that a Change of Control or Corporate
Transaction occurs, as those terms are defined in the Javelin Pharmaceuticals,
Inc, Amended and Restated 2005 Omnibus Stock Incentive Plan, all performance
options granted on May 1, 2009 that have not yet vested shall become fully
vested as of the date of such Change in Control or Corporate Transaction. The
foregoing shall apply only to the deferred stock units and performance options
referenced in this paragraph 7.


General


8.   It is specifically agreed by the parties that the changes contained in this
Amendment do not constitute “Good Reason” in this instance, but the provision
for Good Reason in the Agreement shall otherwise remain in full force and effect
according to its terms in all other respects.
 
9.   The changes in compensation referenced in paragraphs 1, 2, 5, and 6 of this
Amendment shall apply only during the one (1) year period beginning on the
Effective Date and ending on the one (1) year anniversary thereof (the “End
Date’).  Following the End Date, the compensation terms set forth in the
Agreement shall be applicable, unless Executive and the Company mutually agree
in writing to extend the compensation terms set forth in this Amendment beyond
the End Date.
 
 
2

--------------------------------------------------------------------------------

 

 
10.   Except as expressly modified hereby, the provisions of the Agreement
remain in full force and effect.


11.   This Amendment may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same instrument.
 
IN WITNESS WHEREOF, the parties have executed this Amendment on the date set
forth above.
 
JAVELIN PHARMACEUTICALS, INC.
 
 
By:  /s/ Douglas G. Watson                                   


Title:    Chairman of the Board                               




   /s/ Martin J. Driscoll                                             
Martin J. Driscoll
 
 
 
3